SEPARATE CONCURRING OPINION OE
ELLISON, J.
The argument of defendant’s counsel in support of the motion for rehearing is based altogether on the position of the plaintiff to the question of estoppel as though he was a stranger. In fact, he stands in the shoes of the Ohio wife, his assignor, and the case should be considered as though she was the plaintiff here. If she could enforce the alimony judgment then plaintiff, as her assignee, can do so. Since if it be said that the judgment is void in the hands of an assignee it destroys property in the hands of an assignor as such assignor would not have a free and untrammeled right of sale to whoever might wish to buy.
Now that this defendant would be estopped'to deny the validity of the alimony judgment if this action had been brought by the Ohio wife, the plaintiff therein, there can be no rational doubt. He accepted the judgment in full. He conveyed property as a single man, thus acknowledging that she had no right of dower therein. He married again, thus acknowledging that he was under no obligation to support her. Richardson’s Estate, 132 Pa. St. 292; Baily v. Baily, 44 Pa. St. 274; Stephens v. Stephens, 51 Ind. 542; Bourne v. Simpson, 9 B. Monroe, 454; Ellis v. White, 61 Iowa, 644.
The divorce was granted for his fault and she was given alimony as recompense for her surrender of rights in the property and of the right to be maintained by him. She could not now assert rights in his property, nor can she demand that he support her. He accepts of this situation and yet attempts to avoid the very thing that created such situation.
*220The claim of defendant that the estoppel established by the authorities only applies to property rights may well be conceded. It may be freely admitted that a divorce per s,e can not be established by estoppel. But this judgment for alimony is a property right. It is as much so as a bond, note, horse or land. I concur in the conclusion reached by Judge Smith.